Citation Nr: 1620544	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  10-02 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for neuropathy of the bilateral upper extremities.

3.  Entitlement to service connection for neuropathy of the bilateral lower extremities. 

4.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure and as secondary to service-connected posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service connected PTSD. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970. 

 This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2006, June 2009, and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in June 2015; and a transcript of this hearing is of record.  The case was remanded in September 2015.

The issue of service connection for substance abuse to include alcohol and marijuana use secondary to PTSD has been raised by the record.  It is referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

The appeal is REMANDED to AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the prior remand the Board requested that the RO obtain a second medical opinion that addressed whether it is at least as likely as not that the Veteran's obstructive sleep apnea was caused or permanently aggravated by his service-connected PTSD, to include any medications prescribed to treat this disability.  The Board specifically noted that there were more recent studies that addressed the etiological relationship between obstructive sleep apnea and PTSD that were not available in 2012 (when a VA examiner found that sleep apnea was unrelated to PTSD).  A VA examination was conducted in November 2015.  The physician assistant confirmed a diagnosis of sleep apnea but failed to offer any further comments, therefore another opinion should be obtained.  The United States Court of Appeals for Veterans Claims (Court) has held, in Stegall v. West, 11 Vet. App. 268 (1998) that a Remand by the Court or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  

The Board also requested an opinion concerning the etiology of the Veteran's lumbar spine disability.  The examiner found that the congenital low back disease was not aggravated during military.  However, despite mentioning (when reporting the Veteran's medical history) that the Veteran reported being blown off the flight deck of the APB Mercer in 1969, the physician assistant failed to discuss the relevance or import of these statements.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner relied on lack of evidence in service treatment records to provide negative opinion).  

Moreover, in this regard, the RO has not attempted to verify the Veteran's above reported accident on the APB 39 Mercer in 1969.  On remand the RO should provide the Veteran an opportunity to provide specific information regarding this accident, and the RO should attempt to obtain any pertinent morning or unit reports for this time period.

Also, in the prior remand, the Board requested an opinion concerning the causation of hypertension.  A VA examination was conducted in November 2015.  The examiner commented on the etiologic relationship between hypertension and Agent Orange, as well as hypertension and PTSD (including psychotropic medication).  However, the examiner did not comment on direct or presumptive service connection.  This is especially important in light of the fact that an elevated blood pressure reading of 124/90 was noted on the report of the March 1969 active duty enlistment examination (a reading of 128/88 was noted in November 1969).  Still further, the Veteran has indicated that he began treatment for hypertension in 1974.  The examiner failed to comment on either the elevated reading or the Veteran's report of hypertension as early as 1974.  Further medical commentary is needed.  See Dalton, supra.  

Lastly, the Veteran states that he has developed peripheral neuropathy of the extremities that is related to military service.  Service treatment records are silent for neurological complaints that could be attributed to peripheral neuropathy.  Moreover, it is not clear from the record as to the exact diagnosis concerning neuropathy of the upper and lower extremities.  A VA neurological examination was conducted in August 2006.  The report indicates that the claims file was not reviewed.  Despite this, the examiner indicated that the history and physical findings were inconsistent with diabetic neuropathy.  She noted anesthesia on pinprick in both upper extremities.  The proprioception was normal.  Significantly, she indicated that she did not have confidence in those findings.  She also commented that the sensorimotor deficits were probably related to his lumbar spine disability and alcohol use.  However, she concluded that that there was no significant disability appreciated at that time.  She did not report a final diagnosis.  The fact that the physician assistant did not have a chance to review the Veteran's claims file and did not provide a clear diagnosis, further examination and clarification is needed.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's complete service personnel file.

2.  Send to the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records, to include records of his initial treatment for hypertension in 1974.  

3.  The RO should afford the Veteran an opportunity to provide a comprehensive statement, containing as much detail as possible, regarding being blown off the fight deck of the APB 39 Mercer in 1969.  He should provide specific details of the incident, such as dates, places, detailed descriptions of events as well as identifying information concerning any other individuals involved, including their names, ranks, units of assignment or any other identifying detail.  The Veteran is advised that this information is vitally necessary to obtain supportive evidence of the events, and that he must be as specific as possible because without such details an adequate search for verifying information cannot be conducted.

4.  The RO should also obtain morning reports from the National Personnel Records Center (NPRC) pertaining to any incident reported by the Veteran for which he provides specific dates or other specific identifying information.  All records obtained should be associated with the e-folder.

5.  After obtaining these records, schedule a VA compensation examination for additional comment on the likelihood that any current low back disorder was incurred in or aggravated by the Veteran's military service. 

In regards to the lumbar spine congenital pars defect of L5-S1 with degenerative changes at L4-5, determine whether any of the additional diagnoses since service are indication of disability superimposed upon the congenital disorder and, in turn, the result of his military service or, instead, more likely the result of other unrelated factors.

In making these necessary determinations, the examiner must consider the Veteran's lay statements regarding having experienced injury while in service and having pains on a continuous basis during the many years since.  

A complete rationale for any opinion expressed should be included in the report.  The e-file must be made available to and reviewed by the examiner.

6.  Schedule a VA compensation examination for additional comment on the Veteran's hypertensive disorder.  Request the examiner to render an opinion as to whether it is as likely as not that any current hypertensive disorder diagnosed is related directly or presumptively (evidence of disability within one year of service discharge) to the Veteran's period of active duty.  Request the examiner to comment on the clinical significance of the elevated blood pressure reading noted on the March 1969 enlistment examination as it relates to his current diagnosis.  

A complete rationale for any opinion expressed should be included in the report.  The e-file must be made available to and reviewed by the examiner.

7.  The Veteran should be afforded a VA neurology examination to determine whether he has peripheral neuropathy.  All indicated tests and studies are to be performed.  If peripheral neuropathy is identified, then request the examiner to render an opinion as to whether it is as likely as not that any current peripheral neuropathy diagnosed is related directly or presumptively (evidence of disability within one year of service discharge) to the Veteran's period of active duty.  

A complete rationale for any opinion expressed should be included in the report.  The e-file must be made available to and reviewed by the examiner.

8.  Then schedule the Veteran for a VA examination of his obstructive sleep apnea.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not that the Veteran's obstructive sleep apnea had onset in service or was caused or permanently aggravated by the Veteran's active military service. 

The examiner is also asked to address whether it is at least as likely as not that the Veteran's obstructive sleep apnea was caused or permanently aggravated by his service-connected PTSD, to include any medications prescribed to treat this disability.  The Board notes that there are more recent studies addressing this issue than what the 2012 VA examiner had access to. 

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

A complete rationale for any opinion expressed should be included in the report.  The e-file must be made available to and reviewed by the examiner.

9.  Thereafter, the RO should readjudicate the issues on appeal, to include consideration of all additional evidence received since the most recent supplemental statement of the case.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case and be afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




